Citation Nr: 0638547	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  97-32 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an increased disability rating for plantar 
warts of the right foot, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for plantar 
warts of the left foot, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran presented testimony at a Central Office Hearing 
chaired by the undersigned Veterans Law Judge in October 
2002.  A transcript of the hearing is associated with the 
veteran's claims folder.

In a March 2006 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's March 2006 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2006, the Court granted a joint motion 
of the parties, vacated the Board's decision, and remanded 
the case to the Board for action consistent with the joint 
motion.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the effective date 
element of the claim.  The record does not reflect that the 
veteran has been provided notice with respect to the 
effective-date element of his claims.

The Board also notes that currently service connection is in 
effect for plantar warts of both feet and for no other 
disorder of either foot.  It appears from the joint motion of 
the parties that the appellant is also seeking service 
connection for hammertoe deformities and degenerative changes 
of the feet.  These newly raised issues should be addressed 
by the originating agency before the Board decides the issues 
currently on appeal.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.

2.  Then, the RO or the AMC should attempt 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If it is unable to obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should arrange 
for the veteran to undergo a VA 
examination by podiatrist to determine the 
degree of severity of the service-
connected plantar warts of both feet and 
the nature, extent and etiology of all 
other disorders of the veteran's feet.  
The claims folders, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner.  Any indicated 
studies are to be performed.  

Based upon the examination results and the 
review of the claims folders, the 
podiatrist should provide an opinion with 
respect to each foot disorder found to be 
present, other than plantar warts, as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service-
connected plantar warts.

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the disorders 
of the veteran's feet, to include any 
functional impairment due to pain, 
incoordination, weakened movement, and 
excess fatigability, and any increase in 
functional impairment on repeated use or 
during flare ups.  To the extent possible, 
the examiner should distinguish the 
manifestations of the service-connected 
plantar warts from those of any other foot 
disorders present.  For each foot, the 
examiner should provide an opinion as to 
whether the functional impairment 
resulting from the service-connected 
disability is mild, moderate, moderately 
severe, or severe.  He should also provide 
an opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issues of service 
connection for disability of each foot, 
other than plantar warts, and inform the 
veteran of his appellate right with 
respect to this decision.  

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

7.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


